Citation Nr: 1209015	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chemical burns of the bilateral hands.

3.  Entitlement to service connection for a respiratory disability, claim as breathing condition.  

4.  Entitlement to service connection for nose bleeds, claimed as a bleeding condition.  

5.  Entitlement to service connection for weight loss.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, from November 1990 to July 1991, and from June 2004 to November 2005.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before a Decision Review Officer (DRO) in August 2008 and before the undersigned Veterans Law Judge in October 2011.  Transcripts of these hearings are of record.  At the hearing, the Veteran submitted additional VA treatment records, but waived RO review.  

The issue of entitlement to service connection for nose bleeds is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability, for VA purposes.

2.  The Veteran does not have any scars or skin conditions on his hands.

3.  The Veteran does not have a diagnosed respiratory disability that causes breathing problems.

4.  The Veteran's weight loss, if any, is not the result of a medical condition.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2011).

2.  The criteria for entitlement to service connection for chemical burns of the bilateral hands have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to service connection for a respiratory disability, claimed as a breathing condition, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for entitlement to service connection for weight loss have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24),106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss, which he has attributed to noise exposure in service.  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

If any audiological testing was provided at the Veteran's separation from service, it is not of record.  A June 2004 audiogram shows hearing loss in the Veteran's left ear, with a significant worsening in his puretone thresholds since his last examination in April 2002; however, the Veteran's hearing in his right ear had actually improved.  

The Veteran was afforded a VA audiological examination in March 2007; however, the VA examiner found that the puretone thresholds obtained during testing were unreliable and should not be considered in determining whether the Veteran has hearing loss disability.  

The Veteran was seen by a VA audiologist for retesting in October 2009.  Pure tone thresholds in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 0, 5, 25, and 25 decibels, respectively.  Pure tone thresholds in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 10, 15, 25, and 30 decibels, respectively.  Speech recognition scores using the Maryland CNC test were 96 percent in the right ear and 100 percent in the left ear.  Thus, the Veteran does not meet the criteria for a "hearing loss" disability under 38 C.F.R. § 3.385.  Simply stated, the Veteran, at this time, has hearing within a "normal" range and, therefore, does not have "hearing loss" for VA purposes.

While the Veteran is competent to describe his subjective complaints of hearing, any diminished acuity he experiences is not sufficient at this time to be considered a disability under VA regulations.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Here, objective testing does not show a current hearing loss disability, so entitlement to service connection for bilateral hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2011).



Chemical Burns

The Veteran is also claiming service connection for residuals of chemical burns on his hands.  

Service treatment records show that in July 2005, the Veteran was treated for itching and blistering on the palms of his hands after handling chlorine powder.  The Veteran's chemical burn was treated with steroids and hydrocortisone cream and was noted to be healing well approximately a month after exposure.  After July 2005, no further treatment is documented in the Veteran's service treatment records.  

Additionally, there is no evidence in the Veteran's post-service VA treatment records that the Veteran had any residual symptoms from his chemical burns, although VA treatment records do note his history of chemical burns and in statements to VA the Veteran has complained of redness, swelling, and scarring of his hands.  

To insure there were no residual problems associated with this event in service, the Veteran was afforded a VA examination of his hands in February 2007.  The examiner noted the Veteran's medical history of chemical burns, as well as his complaints of itching and swelling; however, on examination, the Veteran's palms were normal, with no scarring.  The examiner concluded that the Veteran did not have any scars or a current skin condition.  

As noted above, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Board acknowledges that the Veteran is competent to describe observable symptoms such as visible scars, swelling, and itching; however, while the Veteran's testimony concerning his skin condition is competent, the Board does not find his testimony to be credible.  The VA examiner found no evidence of any skin condition or scarring on the Veteran's hands, providing highly probative evidence against the Veteran's claims.  

It is important to note that the Veteran has never contended that this skin problem "comes and goes", but has instead indicated a consistent residual problem, which simply is not found on objective examination, or in treatment records.  

The Board finds the conclusion of a trained medical professional to be significantly more probative than the Veteran's statements.  The Board can think of no reason for the examiner to lie about whether or not the Veteran has a current skin disability, while the Veteran has an obvious pecuniary motive to fabricate or exaggerate his symptoms.  The Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

Here, as there no residuals of the Veteran's chemical burns, entitlement to service connection for chemical burns of the bilateral hands must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Breathing Problems

The Veteran is also seeking entitlement to service connection for a "breathingcondition." 

Unfortunately, the Veteran has been extremely vague about both the nature of his alleged breathing problems and their cause.  At his August 2008 DRO hearing, he appeared to suggest that his breathing problems were secondary to nasal congestion and nose bleeds.  However, at his October 2011 Board hearing, he appeared to attribute to exposure to dust, sand, smoke, and chemicals while stationed in Southwest Asia during the Persian Gulf War and Operation Iraqi Freedom.  A February 2010 VA record shows that the Veteran claims he and other service members in his troop were advised that they were entitled to compensation for "lung infections" secondary to inhaled substances at Camp Caldwell, Iraq, even if they are not symptomatic.  

The vagueness of the Veteran's complaint makes it difficult to evaluate the Veteran's claim, as the exact nature of the claimed disability and the Veteran's theory of entitlement are unclear.  

There is no evidence in the Veteran's service treatment records that he ever complained of trouble breathing or that he was ever diagnosed with or treated for a respiratory disability such as asthma or COPD or for a lung infection.  On a November 2005 Post-Deployment Health Assessment, the Veteran denied symptoms such a runny nose, chronic cough, chest pain or pressure, and difficulty breathing, providing highly probative evidence against his claim.  He also denied exposure to pesticides, smoke, exhaust fumes, industrial pollution, sand, and dust.  

Post-service, there is no evidence of any complaints of or treatment for breathing difficulties.  In fact, August 2009 and September 2010 VA outpatient treatment notes show that the Veteran denied any difficulty breathing.  The Veteran has never been diagnosed with a respiratory disability.  

The Board recognizes that competent medical evidence is not necessarily required when the determinative issue is a medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide a medical diagnosis depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has an actual medical condition that causes impaired breathing is not amenable to observation alone, but rather requires evaluation by someone with medical training.  Hence, while the Veteran is competent to report his assertion that he has difficulty breathing, the Veteran's opinion that he has a respiratory disability is not competent evidence and is entitled to low probative weight.

The Board does note that the Veteran was treated post-service for allergic rhinitis, which could cause nasal congestion and in turn difficulty breathing; however, he reported a history of hay fever at the time of his enlistment in November 1978.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).  

Accordingly, even assuming that the Veteran is attributing his breathing problems to nasal congestion from allergic rhinitis (which given the vagueness of the Veteran's complaints is entirely speculative), this disability pre-existed the Veteran's service and was noted at his enlistment to service.  There is no evidence that the Veteran was treated for treated for chronic allergic rhinitis or other nasal problems or allergies during his active service or that his condition was permanently aggravated by the Veteran's active military service and the Veteran has not suggested otherwise.  

Beyond the above, the Board must note that the Veteran has filed several claims (as noted above) with the Board that, as noted above, he simply does not have.  Such a finding undermines his credibility and all of his claims before the VA.

In conclusion, as there is no evidence in either the Veteran's service treatment records or his current VA treatment records that he actually has a respiratory disability that results in impaired breathing, entitlement to service connection for a respiratory disability, claim as a breathing condition must be denied.  Regardless of what the Veteran believes he has been told in the past, under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  He has failed to do so.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  

Weight Loss

Finally, the Veteran is seeking entitlement to service connection for weight loss.

There is no evidence in the Veteran's service treatment records or his post-service VA treatment notes that he ever complained of weight loss, that he lost unhealthy amounts of weight, or that he was treated for a medical condition that would cause him to lose weight.  The available service and post-service medical records do not consistently document the Veteran's weight over time, making it difficult to confirm that the Veteran's claims that he lost a significant amount of weight are even true.  

The Veteran was afforded a VA examination in February 2007.  At that time, the Veteran reported that he started losing weight in December 2005, approximately a month after being discharged from service.  He told the examiner that he was unable to find a job, had no money for food, and had lost twenty to thirty pounds.  Following an examination, the examiner concluded that the Veteran's examination was normal and that his weight loss is not secondary to a medical condition.  

At his August 2008 DRO hearing, the Veteran attributed his weight loss to stress, complaining, "I'm just losing weight because of all the stuff I done see...."  The Board notes that the Veteran is currently service connection for an acquired psychiatric disability and to the extent any weight loss is the result of anxiety or depression, the Veteran is already receiving compensation for the symptoms of his acquired psychiatric disability.  

To the extent the Veteran is claiming that his weight loss is the result of some other medical condition that had onset in service or is related to his military service, there is no evidence of record to support his claim.  The February 2007 VA examiner found no evidence of any medical condition that might cause weight loss and there is no evidence in the Veteran's service or post-service medical records that the Veteran's has a chronic disability that could be causing weight loss.  Furthermore, the Veteran's own statement to the VA examiner provides highly probative evidence against his own claim, suggesting that any weight loss is the result of his financial difficulties.  

As the Board has repeatedly noted, there must be evidence of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Even assuming that the Veteran's accounts of weight loss are credible, there is no evidence that this weight loss is due to a disability resulting from the Veteran's service.  Accordingly, entitlement to service connection for weight loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Conclusion

In conclusion, the Board notes that throughout the appellate process, the Veteran has repeatedly claimed that he was told prior to his discharge by a representative from VA that he would be entitled to monthly compensation because of his potentially hazardous exposure while stationed in Iraq.  He appears to believe that he is entitled to some form of compensation because of the nature of his service, regardless of whether his service resulted in any actual disability.  

As the Board has repeatedly tried to explain to the Veteran throughout this opinion, disability compensation will not be awarded unless a veteran submits proof of a presently existing disability resulting from service or the VA finds evidence of a disability (which, following several examinations, it has not).  Regardless of what the Veteran believes he was told or promised, he must prove that he has an actual medical condition and that that condition was caused by his military service before entitlement to service connected disability benefits can be granted.  

It is important for the Veteran to understand that the Board may only grant entitlement to VA benefits as authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress"); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

Accordingly, for the reasons detailed above, the Veteran's claim must be denied.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2007.  This letter informed the Veteran of what evidence is required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the October 2011 hearing before the undersigned Veterans Law Judge and the August 2008 hearing before the DRO.  The appellant was afforded VA medical examinations in February and March 2007 for his bilateral hearing loss, chemical burns, and weight loss.  These examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was not afforded VA examination to determine if his claimed breathing problems are related to service; however, no examination is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is not medically competent evidence that the Veteran has a respiratory disability and only the Veteran's generalized, conclusory lay statements associate his claimed breathing difficulties with his service.  Further, he lay statements have been place into question for reason cited above. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for nose bleeds, which he described in his claim as a bleeding condition.  The Veteran has attributed these nose bleed to exposure to dust, sand, smoke, and chemicals while stationed in Southwest Asia during the Persian Gulf War and Operation Iraqi Freedom.  

There is no evidence in the Veteran's service treatment records that he was treated for recurrent nose bleeds; however, post-service, VA treatment records note complaints of intermittent epistaxis without any trauma.  The Veteran's treating physician commented in September 2010 that the Veteran's condition might be related to his exposure to dust and fumes in Iraq or it might not, but he was unable to determine conclusively.

Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, in McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court stated that if suitable evidence of record is absent, a speculative medical opinion, along with evidence of a current disability and an in-service injury, disease, or event giving rise to an injury or disease, triggers VA's duty to afford the veteran a medical examination or obtain a medical opinion to develop his or her claim.

Here, there is evidence that the Veteran suffers from recurrent nose bleeds and he was exposed to harsh environmental conditions during his deployments which his treating physician has speculated might have caused or contributed to his nose bleed.  Accordingly, the Board finds that the Veteran's claim for service connection for nose bleeds must be remanded to afford the Veteran a VA examination.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's nose bleeds had onset in service or were caused or aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Once this is done, the RO should schedule the Veteran for a VA examination of his nose bleeds.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's nose bleeds had onset in service or were caused or aggravated by the Veteran's active military service, including exposure to dust, sand, fumes, smoke, or chemicals.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


